COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Charles Edward Green v. Mary Adam Green

Appellate case number:   01-20-00663-CV

Trial court case number: 2015-72258

Trial court:             507th District Court of Harris County

         On March 26, 2021, appellant, Charles Edward Green, filed a “Motion to Abate Appeal
to Require Trial Court Judge to Issue Findings and to Extend Time to File Brief.” We grant the
motion in part. Appellant’s motion to abate is denied.1 Appellant’s motion for extension of time
to file his brief is granted. Appellant’s brief is due May 8, 2021.
        Appellant’s November 20, 2020 Motion to Abate Appeal to Require Trial Court Judge to
Issue Findings is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually

Date: April 8, 2021




1
       See Murray v. Murray, 276 S.W.3d 138, 143–44 (Tex. App.—Fort Worth 2008, pet.
       dism’d).